Mr. Justice Farmer, dissenting: I do not question the rule that the trial court is without authority, at a subsequent term, to set aside a judgment 01-decree rendered at a former term, but I do not think that question is before us on this appeal. The order or decree from which this appeal was prosecuted was not simply an-order setting aside the sale, as was the case in Duncan v. Sanders, 50 Ill. 475, and other cases cited in the foregoing opinion. The first decree entered at the September term vacated and set aside the decree for partition, decree for sale, the sale and master’s report of sale, and referred the cause back to the master to take proof. At the same term, and a few days later, the court, without vacating or modifying the previous decree, entered another order setting aside the sale and again referring the cause to the master to take testimony. Where a sale is made under a decree in a partition suit, and, on objections being made, it is set aside, and the order setting it aside does not purport to go further than simply to set aside the sale, it is such an order as an appeal will lie from; but where the order purports to set aside all previous decrees and orders made in the case and refers the cause to the master for the further taking of testimony, it is not a final disposition of the litigation nor a settlement of the litigant’s rights. The rights of the parties, if the previous decree by which they were fixed and determined is set aside, must abide the further progress of the case, and whether an order setting aside a former judgment or decree is erroneous, is reviewable, on appeal, only after the final determination of the case. In Walker v. Oliver, 63 Ill. 199, the circuit court, at a subsequent term to that at which the judgment was rendered, set aside the judgment. The party in whose favor the judgment had been rendered sued out a writ of error from this court to the circuit court. This court, by Mr. Justice Breese, said (p. 200) : “It is quite evident the plaintiff in error is premature in suing out this writ of error, for the reason the record shows no final judgment from which an appeal or writ of error would lie. All that the circuit court did was to set aside a judgment previously rendered in that court, which decides nothing. When the cause is again tried and a final judgment entered an appeal or writ of error will lie, on which it can be assigned as error setting aside this judgment at a term subsequent to the one at which it was rendered.” Racine and Mississippi Railroad Co. v. Farmers’ Loan and Trust Co. 70 Ill. 249, was an appeal from a judgment and order of the circuit court denying a motion to set aside a sale under a decree of foreclosure made in the case. The court said (p. 250) : “This judgment is interlocutory, only, from which an appeal or writ of error will not lie. There must be a final decision of the case before either party' can bring it to this court for review. The record does not show the case finally disposed of in the circuit court. For aught that appears the cause is still pending in the circuit court of Stephenson county.” In my opinion this appeal was premature and should have been dismissed.